342 S.W.3d 365 (2011)
Carl A. JESSUP, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 95264.
Missouri Court of Appeals, Eastern District, Division Two.
June 7, 2011.
Gwenda R. Robinson, St. Louis, MO, For Movant/Appellant.
*366 Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, For Respondent/Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Carl A. Jessup (hereinafter, "Movant") pleaded guilty to assault in the first degree. Section 565.050 RSMo (2000), and armed criminal action. Section 571.015 RSMo (2000). Movant was sentenced to concurrent sentences of fifteen years' imprisonment on the assault count and ten years' imprisonment on the armed criminal action count. Movant now appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant raises one point on appeal, alleging the motion court erred in denying his post-conviction motion because there was an insufficient factual basis to establish Movant committed armed criminal action.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law, and the motion court's judgment was not clearly erroneous. Rule 24.035(k). No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed. Rule 84.16(b).